I agree with the opinion of Judge George Henderson in the lower court. As he says, the precise question has not been decided in Maryland. However, both his opinion and the opinion of this court show that "the English *Page 300 
decisions, which have been recognized in those few jurisdictions in this country in which the question has arisen," hold that the interest of the tenant expires at the end of the term mentioned in the lease, although he was formerly a tenant from year to year, and that he is not entitled to notice to terminate the tenancy. I see no reason for departing from these English and American authorities. Among them Coudert v. Cohn, 118 N.Y. 309, 23 N.E. 298, 7 L.R.A. 69, 16 Am. St. Rep. 761 and Taylor onLandlord and Tenant were cited (not on the precise question now presented) in Falck v. Barlow, 110 Md. 159, 164, 72 A. 678, 17 Ann. Cas. 538, the leading Maryland case (not the earliest) in which the law regarding unrecorded leases is discussed on reason and authority. For obvious and weighty reasons recording laws, designed for the protection of third persons, have been given no more effect between the parties — often less — than the Statute of Frauds, designed for the protection of parties to contracts. At law a mortgage or deed of trust of after-acquired property is "void," but in equity it creates a lien good between the parties and also against third persons with notice. Diggs v. Fidelity Deposit Co., 112 Md. 50, 72, 75 A. 517, 20 Ann. Cas. 1274. In the course of a century almost every railroad in the United States several times, besides countless other business corporations, has gone through foreclosure or reorganization in which the "equitable lien" of its bond issues (often secured by leases) has been recognized practically as if there were no recording laws.
To call an unrecorded lease "void" is an oversimplication, which in the instant case works injustice. As the opinion of this court shows, this court in the very last case on the subject (Hyatt v. Romero, 190 Md. 500, 58 A.2d 899), and in several others, some recent, has held that an unrecorded lease may be specifically enforced as a contract to lease. Honest men perform their contracts without being compelled to do so. In the instant case the lessor and its assignee, on a rising market, performed their ten-year lease contract. They should not be penalized *Page 301 
for having done do. Judge Boyd once said in a divorce case, "We
cannot decree that they live together; but they can." McCaddinv. McCaddin, 116 Md. 567, 575, 82 A. 554, 557. In the instant case either the court or the parties could have decreed specific performance; the parties did so. The lessor's position should be no worse than if the court had decreed specific performance against him.
What notice was necessary to entitle the landlord to the summary remedy for possession is a narrow question of statutory construction. As soon as the time had expired (on November 1, 1936) within which either party could have given notice of termination of the tenancy from year to year at the end of the ninth year, the ten-year contract to lease had been fully performed by the parties. After that date the property may fairly be said, within the meaning of the statute, to have been "leased for any definite term" (Art. 53, § 1), e.g., for ten years by an unrecorded lease, voluntarily performed by the parties — or for the remaining fifteen months or the last full year.